Xo_u;db—o£_^peal^



  iLcfl2-LjV3o^4S33ai^.
^Af(^U(^^^^^W^M^OJx\3S_i^-

             jona^   V

                                             JM/fciL
                         ^kiJuyS^il
j^laVL^                    td-JVU a^po^SE. hf&JLaci-




JGoxb.

     ^SoAAt^^—Jwc-y^—^^


                            ^te^2lky^ex^_^^aeL
                                                                                                                                                              MJST3M; IX .787
                                                                                                                                                      03-SEP2D3S FM41
                                                                                            MAIL RECEIVED
                                                                                                     RECEIVED              .
                                                                                                           3PEALS|
                                                                                            FIRSTCOURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                                           :as
                                                                                                SEP 0 8 2015
                                                                                                                                                   So i F^vwuVi Si. C£y*.20$
                                                                                             CHRISTOPHER A. PRJNE
                                                                                            lOLERK     '.       ^=
                                                                                                                                 "7 ,••002205639      'III'"'hiim'vUi'u'
(
tf''                  „ •                         ' 1 I
^                % ^ -.                           ^                       '
f * 5~. '                                                                                                        '-.' - • ; ' ; . -
* *-i     i                                  -                       i*       ^
    i         ,» '                   -                  ,            *
                                                                          „,
        <\, •"' <                                '<>•            "
                                                                                  f>^
                                                                                                                      1
                                                                                        '
          t               >t f /                            ,,
                 -i    ^ i                       * >, t
        < J I V- ,                S sn«           u?        P
        r tf '        i       .*         *»
* *'' .                       *
(                         *              t
   -<-.- r - v * .". • ., • *
f ^"'i^'i^S'fl''"'''^'"^''"'••.''" •.
&MJS^'-Ii''fts*v''•' " '
K*«3!*;'v*-" <^' ' '* "